DETAILED ACTION
In view of the appeal brief filed on July 26, 2021, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


Claim Objections
Claim 1 is  objected to because of the following informalities: 
Claim 1 contains the limitation “…software executable by the controller to enable control the light unit…” The examiner understands this to be a typo and should read “…software executable by the controller to enable control of the light unit…” 
Appropriate correction is required.
Response to Amendment
This office action is responsive to the amendment filed on April 22, 2021.  As directed by the amendment: claim(s) 1 and 25 have been amended, claim(s) 6, 8, 13-24, and 30-36 have been cancelled, and no claim(s) have been added. Thus, claims 1-5, 7, 9-12, 25-26 and 28-29are currently pending in the application.
Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive.  Applicant principally argues that Schlangen fails to teach combining both gradual and abrupt changes in intensity of light as claimed and shown in Fig 3A of the present invention. The examiner respectfully disagrees. The examiner would like to point out that in the claims only operation (c) requires a gradual increase and gradual decrease, and the increase and decrease of intensities of both operations (a) and (b) are open to be gradual or abrupt since no suggestion increase or decrease in rate is claimed.  Therefore, all of the increase and decrease of intensities in operations (a) and (b) can be gradual and are not required to consist of both abrupt and gradual changes in intensity as that is not claimed.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., delineation of which intensity increases and decreases are gradual and abrupt) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 The examiner is not convinced and the rejection is maintained; however, 112(b) rejections are added to address the antecedent basis issues in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9-12, 25-26 and 28-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 25 recite the limitation "the factor" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 25 recite the limitation "the first period of time" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 25 recite the limitation "the first intensity" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 25 recite the limitation "the second period of time" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 25 contain the limitation, “wherein the controller is structured to control the light unit to repetitively perform operation (a) and one of operations (b) and (c) in parallel…” The scope of the claims are unclear as it can be interpreted that (b) and (c) are performed in parallel as well. The examiner believes the applicant means to say “and one of operations (b) or (c) in parallel based on the details in the instant specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-12, 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over McNew (US 2006/0030907 A1) in view of Schlangen (US 2010/0171441 A1) and Moscovici (US 2008/0103561 A1).
Regarding claims 1 and 25, McNew discloses an illumination device (e.g. abstract; [0065]; Figure 1:100), and a non-transitory computer readable medium storing one or more programs, including instructions, which when executed by a computer, causes the computer to perform a method of controlling a light unit to provide an illumination scheme (or a memory connected to said controller, wherein the memory includes software executable by the controller to enable the light unit) (e.g. [0037]; 
in a controller, controlling (utilizing light controller 116 in Figure 1) the light unit (e.g. Figure 1:108),
wherein the controller is structured to control the light unit to perform operation (a) to provide an illumination output at a first intensity; waiting a first period of time; increasing intensity of the illumination output to at least a factor times the first intensity; waiting a second period of time; and decreasing intensity of the illumination output (e.g. [0135] lines 9- 23 While the operator is monitoring they are applying a certain intensity of light to the user and is paused for a few moments such as seconds to a few moments, then after slightly increase the power and thereafter decrease the power setting to see if movement is still present; Table 2; [0137]). 
 McNew is silent regarding wherein the increased illumination output is to at least the claimed factor of 1.25 and wherein the controller is structured to control the light unit to repetitively perform operation (a) and one of operations (b) and (c) are performed in parallel, wherein (a), (b) and (c) are: (a) wait the first period of time, increase intensity of the illumination output to at least the factor time the first intensity, wait the second period of time, and decrease intensity of the illumination output; (b) wait a third period of time, increase intensity of the illumination output over a first transitional period of time, wait a fourth period of time, and decrease intensity of the illumination output over a second transitional period of time; and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time. McNew does disclose operation (a) as detailed above just not in parallel with operations (b) and (c); however, it does disclose that the light source 108 can include multiple light sources but should be individually adjustable for intensity (e.g. [0118]).
However, Schlangen discloses a lighting system for creating a biological effect wherein there are multiple light sources used in parallel wherein the second source (b) wait a third period of time (e.g. Fig 2:t3), increase intensity of the illumination output over a first transitional period of time (e.g. Fig 2:t3[Wingdings font/0xE0]t5), wait a fourth period of time (e.g. Fig 2:t5[Wingdings font/0xE0]t6), and decrease intensity of the illumination output over a second transitional period of time (e.g. Fig 2:t6[Wingdings font/0xE0]t7) (e.g. [0029]-[0030]) and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time (e.g. Fig 2:t1-t2 and t3-t5; [0031] the transition period may be sine-wave or Gaussian shaped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of McNew to incorporate the teachings of Schlangen to repetitively perform operation (a) and one of operations (b) and (c) are performed in parallel, wherein (a), (b) and (c) are: (a) wait the first period of time, increase intensity of the illumination output to at least the factor time the first intensity, wait the second period of time, and decrease intensity of the illumination output; (b) wait a third period of time, increase intensity of the illumination output over a first transitional period of time, wait a fourth period of time, and decrease intensity of the illumination output over a second transitional period of time; and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a 
The combination of McNew in view of Schlangen is silent regarding wherein the increased illumination output is to at least the claimed factor of 1.25.
However, Moscovici discloses an apparatus and method for providing a multi-stage light treatment wherein the increased illumination output is to at least the claimed factor of 1.25 (e.g. abstract; [0007]-[0014]; [0027] Fig 1A as detailed the first time window stage the light intensity can be 50 lux and by the third window stage it can be at least 2500 lux).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of McNew in view of Schlangen to incorporate the teachings of Moscovici wherein the increased illumination output is to at least the claimed factor of 1.25 for the purpose of providing various types of light treatment (e.g. Moscovici: abstract).
Regarding claims 2 and 26, modified McNew discloses wherein the factor is at least 8 (e.g. Moscovici abstract; [0007]-[0014]; [0027] Fig 1A as detailed the first time window stage the light intensity can be 50 lux and by the third window stage it can be at least 2500 lux).
Regarding claim 3, modified McNew is silent regarding wherein the factor is at least 14 (e.g. Moscovici abstract; [0007]-[0014]; [0027] Fig 1A as detailed the first time window stage the light intensity can be 50 lux and by the third window stage it can be at least 2500 lux
Regarding claim 7, modified McNew discloses wherein the first period of time is at least three times greater than the second period of time (e.g. Schlangen [0016]-[0017]; [0030]-[0032]).
Regarding claim 9, modified McNew discloses wherein the first and second transitional periods of time are within a range of about 0.1 seconds to about 150 seconds (e.g. Schlangen: [0016]-[0017]; [0030]-[0032] teaches the transitional periods can range from 10 seconds to 30 minutes).
Regarding claims 10, modified McNew discloses wherein the controller is structured to control the light unit to repetitively perform operations (a) and (b) in parallel (e.g. McNew: [0118] Schlangen: Fig 2 [0029]-[0030]).
Regarding claim 11, modified McNew discloses wherein the controller is structured to control the light unit to repetitively perform operations (a) and (b) in parallel (e.g. McNew: [0118] Schlangen: Fig 2 [0029]-[0031]).
Regarding claim 12, modified McNew discloses wherein the spectral composition of the illumination output during the first period of time is different than the spectral composition of the illumination output during the second period of time (e.g. Schlangen: [0005]; [0029]; Figure 2:S1 and S2).
Claims 4-5 and 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Schlangen and Moscovici as applied to claims 1 and 25 above, and further in view of Schlangen (US 2012/0095534 A1), hereinafter Schlangen ‘12.
Regarding claims 4 and 28, modified McNew is silent regarding wherein the increasing of the illumination output is performed substantially instantaneously.
Regarding claims 5 and 29, modified McNew is silent regarding wherein the decreasing of the illumination output is performed substantially instantaneously.
However, regarding claims 4-5, and 28-29, Schlangen ‘12 teaches an illumination device and method for reducing sleep inertia or controlling alertness wherein the increasing of the illumination output is performed substantially instantaneously and wherein the decreasing of the illumination output is performed substantially instantaneously (e.g. Fig 2a-d: all these illuminations show substantially instantaneously increasing and decreasing at various points).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified device of McNew to incorporate the teachings of Schlangen ‘12 wherein the increasing of the illumination output is performed substantially instantaneously and wherein the decreasing of the illumination output is performed substantially instantaneously for the purpose of being able to deliver shorter pulses of light as well as longer durations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								November 5, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792